Citation Nr: 1624806	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-04 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a dental disability for purposes of outpatient dental treatment. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel






INTRODUCTION

The Veteran served on active duty during from August 1990 to November 1990 and from June 2008 to May 2009; he completed active duty for training July 1991 to September 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran filed a Notice of Disagreement (NOD) in February 2012 and the RO issued a Statement of the Case (SOC) in June 2012.  The Veteran filed a VA Form 9 in February 2013.  

The Board notes that additional evidence, including service treatment records, were received since the issuance of the SOC.  The Veteran did not waive initial consideration by the RO, but since the Board is remanding the claim, there is no prejudice to the Veteran.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for a dental disability due to dental trauma he alleges he sustained during his period of deployment in Kuwait in September 2008.  He has contended that he sustained trauma when he hit his front teeth against his rifle during a training exercise.  He has reported that the chipped teeth were repaired while he was in Kuwait.  He claimed that he was having problems with the replacement teeth and needed dental work to have them repaired.  He indicated that the military medical records would verify the dental trauma.

Turning to the Veteran's service treatment records, the Veteran had a well-documented facial injury in service in August 2008.  The facial injury occurred when his forehead collided with someone else's.  There is no mention of trauma to his teeth during that particular injury.  The Veteran's service treatment records, including dental records do not reflect an injury to his mouth or any trauma to his teeth.  Two SF 603 forms dated in May 2009 and August 2010 do not show any indication of a trauma to the front tooth or any indication of a chipped tooth, repaired or otherwise.  The forms are absent any indication of any restorations or treatments to the mouth, including the front teeth, during service.  During an examination dated in May 2009, the Veteran reported having been under a health care provider's care in the preceding two years, but the documented head injury also occurred during that deployment.  Further, in the same form, the responses were clarified and the notes included that the Veteran had been treated in Iraq, was taking migraine medication, and had sustained a neck injury.

In May 2014, a buddy statement from T.M. was received, which corroborated the Veteran's contentions that he chipped his tooth on the "front site post" of his weapon.  The statement indicated that the Veteran had been unable to receive treatment for his injury in Kuwait but that he received limited care once they reached their duty station in Balad, Iraq.  

Generally, a dental claim is rated on service records without a dental examination regardless of whether the claim is for service connection or for treatment purposes.  Regulation 38 C.F.R. § 17.160 (2015) provides (in relevant part) that when a detailed report of dental examination is essential for a determination of eligibility for benefits, dental examinations may be authorized for certain classes of claimants or beneficiaries, including those having a dental disability adjudicated as incurred or aggravated in active military, naval, or air service or those requiring examination to determine whether the dental disability is service connected.  In light of the above evidence, the Board finds that a dental examination is essential for a determination of the Veteran's eligibility for benefits.

Additionally, while it appears that many of the Veteran's service treatment records have been recovered, there are no records indicating that the Veteran had trauma to his mouth or chipped his teeth in service.  A request was made in May 2012 to a unit administrator to obtain any outstanding records.  In May 2012, a response was received indicating that the Veteran's records had been sent to "State" after his discharge and were no longer available.  The administrator recommended that the records be requested from the Office of the State Surgeon.  It is not clear from the record whether requests were made to obtain the Veteran's records from that source, however.  On remand, attempts should be made to obtain any and all outstanding service treatment records and any attempts should be documented in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the May 2012 unit administrator's recommendation, please contact the Office of the State Surgeon and any other appropriate entity to obtain and associate with the file any and all outstanding service treatment records.  

2.  After all records and/or response(s) from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA dental examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Once the nature of the dental condition(s) is established, please answer the following question: 

Is it at least as likely as not (50 percent or greater probability) that the diagnosed dental condition is etiologically related to the described traumatic incident from the Veteran's service?

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




